Citation Nr: 1638334	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-01 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was most recently before the Board in January 2016.  The appeal was remanded to obtain an addendum VA opinion.  As discussed below, the opinion provided is inadequate and therefore the Veteran's claim must be remanded again.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

The Board notes the Veteran's representative submitted an August 2016 written brief presentation.  The Veteran's representative raised several possible claims including, that the denial of the claim for hypertension was "clear and unmistakable error"; that the July 2007 denial for depression is also "clearly in error"; and that the Veteran is entitled to total disability rating based on individual unemployability (TDIU).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The August 2016 written brief presentation indicates a desire to apply for VA benefits for hypertension, depression, and TDIU, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In response to the January 2016 Board remand a May 2016 VA addendum opinion was obtained.  The VA opinion provider concluded that because the Veteran was diagnosed with diabetes mellitus in 1999 and first reported impotence in 2000 that it was less likely than not that the Veteran's service-connected diabetes mellitus caused or aggravated his ED.  The opinion provider explained that ED is a gradual process that progresses to impotence.  Thus, if the Veteran was impotent soon after a diagnosis of diabetes then it "can hardly be concluded" that his ED was caused by his diabetes.  The opinion provider added "Unless the hypogonadism was corrected earlier, diabetes could not have been blamed for his ED."  Additionally, the opinion provider concluded that it is less likely than not that the Veteran's ED was caused by his military service because his service treatment records (STRs) did not contain any complaints of ED. 

The Board finds the May 2016 VA addendum opinion inadequate.  The VA opinion providers' rationale noted that the Veteran was diagnosed with diabetes in 1999 and thus concomitant with his diagnosis of impotence in 2000.  However, the opinion provider failed to address that while the Veteran's diabetes was not diagnosed until 1999 this does not reflect that the Veteran's diabetes onset in 1999.  Additionally, the Veteran provided a June 2003 statement in which he indicated he had symptoms of diabetes beginning in the 1980's.  The Veteran's representative provided an August 2016 brief in which he states the Veteran's diabetes began long before it was diagnosed in 1999.  The Board also finds the opinion provider did not provide an adequate rationale for the conclusion that the Veteran's ED was not aggravated by diabetes, as the opinion providers only explanation was "Impotence, soon after diabetes was diagnosed."  The opinion provider failed to provide an adequate explanation of why the presence of impotence soon after diabetes was diagnosed indicates a lack of aggravation.  Last, the Board finds the opinion provider impermissibly relied solely on the lack of in-service complaints of ED when concluding that the Veteran's ED was not etiologically related to his active service.  A claim for service connection cannot be denied solely on the basis of a lack of in-service reports of the claimed disability.  Thus, the claim must be remanded in order to obtain an additional addendum opinion.  
Moreover, the Veteran's representative contended in his August 2016 brief that the Veteran's ED is secondary to his service-connected coronary artery disease.  The Veteran's representative submitted an article from the National Institute of Diabetes and Digestive and Kidney Diseases which lists heart and blood vessel disease as a cause of ED.  Therefore, the claim must be remanded in order to obtain an opinion on whether the Veteran's ED is caused or aggravated by his service-connected coronary artery disease. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA examiner who provided the May 2016 addendum opinion in connection with the Veteran's claim for service-connection for ED and request a clarifying opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should address whether it is it at least as likely as not (a 50 percent or better probability) whether the Veteran has ED that:

a.  Was caused by his service-connected diabetes mellitus, type 2; 

The opinion provider should consider and discuss as necessary the Veteran's June 2003 statement indicating that his diabetes symptoms began in the 1980's and the Veteran's representative's August 2016 brief stating that the Veteran's diabetes had an onset prior to 1999.  

b.  Has been aggravated by his service-connected diabetes mellitus, type 2;  

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of ED present (i.e., a baseline) before the onset of the aggravation

c.  Was caused by his service-connected coronary artery disease;

The opinion provider should consider and discuss as necessary the Veteran's Representatives August 2016 brief and the attached article from National Institute of Diabetes and Digestive and Kidney Diseases listing heart disease as a cause of ED.  

d.  Has been aggravated by his service-connected coronary artery disease; and 

If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of ED present (i.e., a baseline) before the onset of the aggravation

e.  Can otherwise be attributed to his military service.  

The opinion provider is informed that a lack of in-service complaints is not a sufficient rationale for finding that the Veteran's ED is not etiologically related to his active service.  

The opinion provider is requested to provide a complete rationale for any opinion expressed based on the opinion provider's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

If the May 2016 opinion provider is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



